IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-108-CR


ALBERT PERALTA,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY, 
NO. 349,981, HONORABLE BRENDA KENNEDY, JUDGE
 



PER CURIAM
	The trial court found appellant guilty of criminal trespass and assessed punishment
at incarceration for sixty days.  Tex. Penal Code Ann. § 30.05 (1989 & Supp. 1991).
	Appellant's original court-appointed attorney filed a brief in which he concluded
that the appeal is frivolous and without merit.  The brief met the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
	A copy of counsel's brief was delivered to appellant, and appellant was advised of
his right to examine the appellate record and to file a pro se brief.  Appellant availed himself of
that right.  Thereafter, appellant secured the services of the criminal defense clinic at the
University of Texas School of Law, and this Court granted substitute counsel leave to file a new
brief.  Substitute counsel also filed a frivololous appeal brief meeting the requirements of the cases
cited above.  
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  We have examined appellant's pro se brief and find it presents no
error for review.  We find nothing in the record that might arguably support the appeal.
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and B. A. Smith]
Affirmed
Filed:  October 23, 1991
[Do Not Publish]